Name: 89/234/EEC, Euratom, ECSC: Council Decision of 5 April 1989 appointing a Member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1989-04-08

 Avis juridique important|31989D023489/234/EEC, Euratom, ECSC: Council Decision of 5 April 1989 appointing a Member of the Court of Auditors Official Journal L 095 , 08/04/1989 P. 0041 - 0041*****COUNCIL DECISION of 5 April 1989 appointing a Member of the Court of Auditors (89/234/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas Mr Keld Brixtofte, Member of the Court of Auditors has by his letter of 10 November 1988 addressed to the Secretary-General of the Council, tendered his resignation with effect from 18 April 1989; Whereas an appointment should be made of a Member of the Court of Auditors for the remainder of the term of office of Mr Brixtofte, HAS DECIDED AS FOLLOWS: Article 1 Mr Ole Warberg is hereby appointed Member of the Court of Auditors up to and including 17 October 1993. Article 2 This Decision shall take effect on 18 April 1989. Done at Luxembourg, 5 April 1989. For the Council The President M. CHAVES GONZALEZ (1) Opinion delivered on 17 March 1989 (not yet published in the Official Journal).